DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
This application is in condition for allowance except for the following formal matters: 
The “BRIEF DESCRIPTION OF THE DRAWINGS” in the specification is not brief.   See MPEP § 608.01(f) and 37 CFR 1.74 for guidance. For example, reference numbers and letters should be within the Detailed Description of the Invention and not the Brief Description of Drawings.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1) …wherein the locking element is configured to lock the degree of freedom of the first circular cross-roller bearing by means of the locking element that is rigidly connected between the rigid connection element and a further rigid connection element, where the further rigid connection element connects the outer ring of the first circular cross-roller bearing to an inner race of a previous, adjacent circular cross-roller bearing of the stacked serial kinematic chain arrangement, the locking element including a lock and a mechanism configured to manually enable or disable the lock, wherein the mechanism [[is]] configured to manually enable rotationally decouple the inner ring of the first circular cross-roller bearing from the outer ring of the first circular cross-roller bearing…

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The following is a statement of reasons for the indication of allowable subject matter:  the prior art lacks a device having at least one pair of bearings where the bearings are rigidly connected to one another by a rigid connection element which connects the inner ring of a first bearing to the outer ring of a second bearing in a substantially perpendicularly alignment, the rotational degree of freedom of the first bearing is constrained by a locking element, the locking element being rigidly connected between the rigid connection element and a further rigid connection element, the further rigid connection element connects the outer ring of the first bearing to an inner race of a previous, adjacent bearing of a stacked serial kinematic chain arrangement, the locking element further rotationally decouples the inner ring of the first bearing from the outer ring of the first bearing

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY RUSHING, JR/            Examiner, Art Unit 3658